1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                       Case No.: 1:18-CR-00207-014 LJO
8                          Plaintiff,                 ORDER OF RELEASE
9           v.
10    BRENDA YAJAIRA MORALES-RUIZ,
11                         Defendant.
12

13          The above-named defendant having been sentenced on March 13, 2020, to Time Served,
14
            IT IS HEREBY ORDERED that the defendant shall be released forthwith. This Order in
15
     no way addresses any potential or existing Immigration or Deportation issues.
16
            A certified Judgment and Commitment order to follow.
17

18
     IT IS SO ORDERED.
19
        Dated:    March 13, 2020
20                                                    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
